Title: From John Adams to John Quincy Adams, 3 February 1819
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Feby: 3d: 1819.

You made me a rich present when you allowed your son George to spend his vacation with me. He has been to me a companion and a friend. He has indulged in no dissipation, has been very constant to his studies & his reading. I cannot find it in my heart to say that he has indulged a little too much in his segars and in his flute.
I see that you have the honour to be the target of all the sharp shooters & I advise you to stand like Mount Atlas and sustain their poisoned arrows and cheuwed rifle balls as long as the shield of integrity can defend you. When that fails renounce all public employment forever, peremptorily, decisively, and unalterably: retire to Mount Wollaston superintend the education of your children, and devote your time to your studies by which you will benefit your species and secure your own felecity more effectually than you can do in any public employment whatever.
My love to Louisa thank her for her journals and pray her to continue them for the instruction & amusement of / her and your affectionate Father
John Adams